NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUCIO A. BARROGA,                               No. 19-17418

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00921-MCE-KJN

 v.
                                                MEMORANDUM*
BOARD OF ADMINISTRATION OF
CALIFORNIA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Lucio A. Barroga appeals pro se from the district court’s judgment

dismissing his action alleging federal claims related to pension benefits from the

California Public Employees’ Retirement System. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal on the basis of claim preclusion.

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Barroga’s action on the basis of claim

preclusion because the action involved the same primary right raised in a prior

administrative proceeding or state court case that resulted in a final judgment on

the merits. See San Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret.

Sys., 568 F.3d 725, 734 (9th Cir. 2009) (federal court must follow state’s

preclusion rules to determine effect of a state court judgment; discussing elements

of claim preclusion under California law); see also White v. City of Pasadena, 671

F.3d 918, 927 (9th Cir. 2012) (under California law, a prior administrative decision

is “binding in later civil actions to the same extent as a state court decision if the

administrative proceeding possessed the requisite judicial character” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion by declaring Barroga a

vexatious litigant and entering a pre-filing review order against him because all of

the requirements for entering a pre-filing review order were met. See Ringgold-

Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014) (setting

forth standard of review and requirements for pre-filing review orders).

      We reject as without merit Barroga’s contentions that the judgment is void,

the district court obstructed justice or otherwise acted improperly, and defendant’s


                                            2                                     19-17418
request for extension of time to respond to the complaint was untimely.

      Barroga’s motion for judgment on the pleadings is denied.

      AFFIRMED.




                                        3                                 19-17418